F I L E D
                                                                 United States Court of Appeals
                                                                         Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                        June 26, 2007
                             FO R TH E TENTH CIRCUIT                 Elisabeth A. Shumaker
                                                                         Clerk of Court



    In Re:

    GANY M IK E BELLO, ESQ.,                             No. 06-2199
                                                   (D.C. M isc. No. 2006-06)
                Appellant.                                (D . N.M .)




                             OR D ER AND JUDGM ENT *


Before BR ISC OE, M cKA Y, and GORSUCH, Circuit Judges.




         The United States District Court for the District of New M exico suspended

attorney Gany M ike Bello for unprofessional conduct, a decision M r. Bello now

appeals to us arguing that the district court exceeded its authority and failed to

afford him due process. Following a careful review of the record, we conclude

that the district court acted in accord with its rules and inherent authority, and




*
       After examining appellant’s brief and the appellate record, this panel has
determined unanimously that oral argument would not materially assist the
determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G ).
The case is therefore ordered submitted without oral argument. This order and
judgment is not binding precedent, except under the doctrines of law of the case,
res judicata, and collateral estoppel. It may be cited, however, for its persuasive
value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
that it afforded M r. Bello generous notice and repeated opportunities to be heard.

Accordingly, we affirm.

                                           I

      M r. Bello is an attorney who was, as of 2004, admitted to practice in the

United States District Court for the District of New M exico. In that capacity, he

appeared before the court as counsel in two civil matters giving rise to the current

disciplinary proceedings, No. 04-CV-271, Wheeler v. American Heritage Bank,

and No. 04-CV-399, Drain v. Wells Fargo Bank. In the course of his

representation, according to the district court, M r. Bello consistently and over a

period of two years behaved abusively tow ard opposing counsel and the court

alike. W hile a full appreciation of the charges against him can be had only by

examining the district court’s decisions, Wheeler, No. 04-CV-271 (D . N.M .

Oct. 29, 2004) (dismissing complaint with prejudice); Drain, No 04-CV-399

(D. N.M . M ar. 2, 2006) (same), and our own in Drain, No. 06-2096, 2007 W L

756438 (10th Cir. M ar. 14, 2007) (unpublished), it suffices to report here that

M r. Bello’s alleged conduct extended well beyond the pale of zealous advocacy

and involved making unfounded charges against opposing counsel, disregarding

court orders, misrepresenting relevant facts and law, and exhibiting a profound

lack of respect for the judicial process. W hen it determined that M r. Bello was

unresponsive to lesser sanctions, the district court dismissed both Wheeler and

Drain with prejudice.

                                          -2-
      After the cases were dismissed, the district judge presiding over the Drain

litigation directed M r. Bello to show cause before a three-judge disciplinary panel

why his privilege to practice in the District of New M exico should not be

revoked. M r. Bello responded by asking the court to enjoin disciplinary

proceeding because Drain (decided by this court in M arch 2007) was then still

pending on appeal. The court declined to do so, however, and it eventually

suspended him. Still, the court acknowledged “that the appellate process ha[d]

not run its course,” and it therefore decided “not [to] enter a permanent discipline

until the appellate process ha[d] finished.” Aplt. App. at 92. In the interim, and

“[u]ntil further ordered,” the terms of the court’s suspension order precluded

M r. Bello from practicing before it unless he “associate[d] with a licensed

attorney who is authorized to practice in, and fully in good standing with, the

United States District Court for the District of New M exico.” Id. M r. Bello was

also restricted from filing any pleading “unless it ha[d] been reviewed, approved,

and signed as to form only by [the described] associate attorney.” Id.

Additionally, the court ordered M r. Bello to pay any such attorney his or her

hourly rate for all w ork reviewed.

      On appeal, M r. Bello argues that the district court (1) exceeded its authority

to suspend him; and (2) violated his right to due process by giving him inadequate

notice of the allegations against him and denying him an opportunity to respond

to those allegations.

                                         -3-
                                          II

      Before addressing the merits of this, or any, appeal, we must of course first

cross the threshold issue of our jurisdiction. Generally, courts of appeals have

jurisdiction only over final decisions of the district courts. 28 U.S.C. § 1291;

United States v. Dickstein, 971 F.2d 446, 447-48 (10th Cir. 1992). Attorney

discipline orders, including suspensions from practice, however, have long been

treated as qualifying final decisions. In re M artin, 400 F.3d 836, 840-41 (10th

Cir. 2005); M attox v. Disciplinary Panel of U.S. Dist. Court for Dist. of Colo.,

758 F.2d 1362, 1364 (10th Cir. 1985). In this case, the district court held

M r. Bello suspended “[u]ntil further ordered.” A plt. App. at 92. This language is

materially indistinguishable from the language employed by the district court in

M attox, where we found jurisdiction over an order suspending an attorney “for an

indefinite period of time and until further Order of the Court.” 758 F.2d at 1364

(quotation and brackets omitted). Coupling this with the fact that the suspension

already imposed on M r. Bello has a definite effect on his professional reputation,

which is generally sufficient to support appellate jurisdiction, cf. Butler v.

Biocore M ed. Techs., Inc., 348 F.3d 1163, 1168-69 (10th Cir. 2003), we are

satisfied that jurisdiction exists to consider this appeal. We therefore proceed to

its merits, mindful that the district court’s decision to suspend M r. Bello is

reviewed for an abuse of discretion. In re M artin, 400 F.3d at 841.




                                          -4-
                                         III

      1.   The district court’s suspension order was predicated on a local rule

providing that “[t]he Court, sua sponte or upon recommendation by the State Bar

of New M exico Disciplinary Board, may discipline, suspend or disbar an attorney

under D.N.M .LR-Civ. 83.9.” 1 D.N.M .LR-Civ. 83.10. Though not entirely clear

from his brief, M r. Bello seems to suggest that the district court improperly

exceeded its authority under D.N.M .LR-Civ. 83.10 by disciplining him for simply

failing to understand the rules of practice.

      M r. Bello’s argument misconstrues the authority of federal courts to

regulate the practice of attorneys before them. The District of New M exico has

“inherent supervisory power” over the conduct of attorneys appearing in its

courtrooms, United States v. Ryans, 903 F.2d 731, 734 n.4 (10th Cir. 1990), and

this power includes the ability “to control admission to its bar and to discipline

attorneys who appear before it,” Chambers v. NASCO, Inc., 501 U.S. 32, 43

(1991). The district court exercised its authority under D .N.M .LR-Civ. 83.10 to

suspend M r. Bello for a host of law ful reasons, perhaps the least of which was his

apparent ignorance (or disregard) of basic practice rules.




1
       “The Rules of Professional Conduct adopted by the Supreme Court of the
State of N ew M exico apply except as otherw ise provided by local rule or by Court
order. See, e.g., D.N.M .LR-Civ. 83.4(c). Lawyers appearing in this District must
comply with the section for lawyers of ‘A Creed of Professionalism of the New
M exico Bench and Bar.’” D.N.M .LR-Civ. 83.9.

                                         -5-
      2.   M r. Bello further contends he was denied due process because the

district court’s show cause order did not “include any exhibits []or contain any

attachments,” “was void of any specific fact[] allegations,” and “w as conclusory

and failed to provide due process notice of what the specific charges [were]

against” him. Aplt. Br. at 13.

      To be sure, an attorney subject to disciplinary proceedings is entitled to

procedural due process. Razatos v. Colo. Suprem e Court, 746 F.2d 1429, 1435

(10th Cir. 1984). Although this does not necessitate the provision of “the full

panoply of rights afforded to an accused in a criminal case,” id. (quotation

omitted), an attorney subject to discipline is entitled to receive reasonable notice

of the allegations against him and an opportunity to respond, M attox, 758 F.2d at

1368-69. That manifestly occurred here.

      The district court first directed M r. Bello on January 25, 2006, to show

cause why his privilege to practice in that court should not be revoked. The

court’s order proceeded, moreover, to specify the matters on which he needed to

respond – alleging that he “lacks a basic understanding of the rules of practice,

abuses opposing counsel with specious charges and allegations and lacks respect

for the judicial tribunal.” Aplt. App. at 3. The court also gave M r. Bello an

opportunity to respond at a hearing scheduled more than a month later, on

February 28, 2006. W hen M r. Bello filed a request for more information, the

court duly postponed the hearing for nearly another month, until M arch 22, 2006,

                                          -6-
and advised him that the information to be considered by the disciplinary panel

would include court records from the Wheeler and Drain litigation.

      The day of the already-postponed hearing, M r. Bello faxed to the court a

request to enjoin the proceeding on the basis that he had been given supposedly

inadequate notice of the allegations against him. Although the court promptly

notified him that his request for an injunction would be heard immediately before

the show cause hearing, M r. Bello failed to appear.

      On April 12, 2006, the court issued a ruling declining to enjoin the

disciplinary proceedings and provided a forty-three page memorandum detailing

further the factual basis of its earlier show cause order. The court then scheduled

yet another show cause hearing, this time for M ay 22, 2006, at which it invited

M r. Bello to respond to its detailed description of his conduct. Once again,

M r. B ello did not appear. Instead, he repeated his request for injunctive relief.

Finally, on June 6, 2006, the district court again denied M r. Bello’s request for

injunctive relief and issued its order of suspension.

      Given the court’s prodigious efforts over a five month period to inform

M r. Bello of the allegations against him and provide him multiple opportunities to

be heard, both in writing and orally (in the latter case, three times, all of which




                                          -7-
were declined), M r. Bello’s assertion that he did not receive the process due him

can be described as nothing short of frivolous. 2

                                        ***

      The judgment of the district court is affirmed.



                                                Entered for the Court



                                                Neil M . Gorsuch
                                                Circuit Judge




2
       M r. Bello asserts in his statement of issues that an attorney’s “respectful
disagreement” w ith a district court cannot be a proper basis for discipline. Aplt.
Br. at X VI. His brief, however, does not develop this particular argument, and in
fact, makes no further reference to this contention. W e therefore deem the
argument w aived. See Dubbs v. Head Start, Inc., 336 F.3d 1194, 1202 n.4 (10th
Cir. 2003) (recognizing that failure to develop claim on appeal constitutes
waiver).

                                          -8-